[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 523 
Order affirmed, with costs. First question certified answered in the negative. Second question certified answered in the affirmative. No opinion.
Concur: LOUGHRAN, Ch. J., LEWIS, DESMOND and THACHER, JJ. CONWAY and FULD, JJ., dissent upon the ground that the lease, both in its original form and as modified, provided for a rental "in a graduated scale" within the meaning of Laws of 1945, chapter 314, section 13, as amended by Laws of 1946, chapter 273, and accordingly the lease provisions with regard to rent should control. Taking no part: DYE, J.